Exhibit 10.1

ASSET ACQUISITION AGREEMENT

Between

To Go Brands, Inc.

And

Cell-nique Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

ACQUISITION OF THE ASSETS

     4      1.01.   

ACQUISITION OF THE ASSETS FROM THE TRANSFEROR

     4      1.02.   

ASSUMPTION OF LIABILITIES FROM THE TRANSFEROR

     4      1.03.   

CONSIDERATION FOR THE ASSETS

     5      1.04.   

CLOSING

     5      1.05.   

TAX TREATMENT

     5   

2.

 

REPRESENTATIONS OF THE TRANSFEROR REGARDING THE ASSETS AND ASSIGNED LIABILITIES

     6   

3.

 

REPRESENTATIONS OF THE TRANSFEROR REGARDING THE TRANSFEROR

     7      3.01.   

ORGANIZATION

     7      3.02.   

THE TRANSFEROR

     7      3.03.   

AUTHORIZATION

     7      3.04.   

FINANCIAL STATEMENTS, BANK ACCOUNTS AND ACCESS TO ALL FINANCIAL RECORDS FOR PAST
3 YEARS

     7      3.05.   

ABSENCE OF UNDISCLOSED LIABILITIES

     8      3.06.   

LITIGATION

     8      3.07.   

PERSONAL PROPERTY AND INVENTORY

     8      3.08.   

INTANGIBLE PROPERTY

     9      3.09.   

LEASES

     9      3.10.   

REAL ESTATE

     10      3.11.   

RESERVED

     10      3.12.   

TAX MATTERS

     10      3.13.   

CONTRACTS AND COMMITMENTS

     10      3.14.   

COMPLIANCE WITH AGREEMENTS AND LAWS

     12      3.15.   

RESERVED

     12      3.16.   

EMPLOYEE BENEFIT PLANS

     12      3.17.   

CUSTOMERS AND SUPPLIERS

     12      3.18.   

RESERVED

     12      3.19.   

CONFLICTS OF INTEREST

     12      3.20.   

INVESTMENT REPRESENTATION

     12      3.21.   

FULL DISCLOSURE

     13      3.22.   

RESERVED

     13      3.23.   

VENDOR, CO-PACKING AND STORAGE AGREEMENT

     13      3.24.   

LIMITATION ON REPRESENTATIONS AND WARRANTIES

     13   

4.

 

REPRESENTATIONS OF THE TRANSFEREREE REGARDING THE TRANSFEREREE

     14      4.01.   

ORGANIZATION AND AUTHORITY

     14      4.02.   

CAPITALIZATION OF THE TRANSFEREE

     14      4.03.   

AUTHORIZATION

     15      4.04.   

REGULATORY APPROVALS

     16      4.05.   

RESERVED

     16      4.06.   

LITIGATION

     16      4.07.   

BROKER’S FEE

     16      4.08.   

MISCELLANEOUS

     16      3.21.   

FULL DISCLOSURE

     13   

5.

 

ACCESS TO INFORMATION

     17   

6.

 

CONDITIONS TO OBLIGATIONS OF THE TRANSFEREE

     17      6.01.   

CONTINUED TRUTH OF REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR; COMPLIANCE
WITH COVENANTS AND OBLIGATIONS

     17      6.02.   

PERFORMANCE BY THE TRANSFEROR

     17   

 

i



--------------------------------------------------------------------------------

  6.03.   

CORPORATE PROCEEDINGS

     17      6.04.   

RESERVED

     17      6.05.   

ADVERSE PROCEEDINGS

     18      6.06.   

CLOSING DELIVERIES BY THE TRANSFEROR

     18   

7.

 

CONDITIONS TO OBLIGATIONS OF THE TRANSFEROR

     18      7.01.   

CONTINUED TRUTH OF REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE; COMPLIANCE
WITH COVENANTS AND OBLIGATIONS

     18      7.02.   

CORPORATE PROCEEDINGS

     19      7.03.   

RESERVED

     19      7.04.   

CONSENTS OF LENDERS, VENDORS AND OTHER THIRD PARTIES

     19      7.05.   

ADVERSE PROCEEDINGS

     19      7.06.   

CLOSING DELIVERIES

     19   

8.

 

PRE-CLOSING AND POST-CLOSING COVENANTS

     19      8.01.   

POST-CLOSING COVENANTS

     19      10.03.   

DRAG ALONG

     20   

9.

 

INDEMNIFICATION

     20      9.01.   

Generally

     20      9.02.   

CLAIMS FOR INDEMNIFICATION

     21      9.03.   

DEFENSE BY THE INDEMNIFYING PARTY

     21      9.04.   

INDEMNIFICATION CAP

     22      9.05.   

PAYMENT OF INDEMNIFICATION OBLIGATION

     22      9.06.   

SURVIVAL OF REPRESENTATIONS; CLAIMS FOR INDEMNIFICATION

     22      9.07.   

SOLE REMEDY

     23   

10.

 

RESTRICTIVE COVENANTS

     23      10.01.   

CONFIDENTIALITY

     23      10.02.   

NON-COMPETE

     23      10.03.   

ADDITIONAL TERMS

     23   

11.

 

TERMINATION OF AGREEMENT

     24      11.01.   

TERMINATION BY AGREEMENT OF THE PARTIES

     24      11.02.   

TERMINATION BY REASON OF BREACH

     24   

12.

 

NOTICES

     24   

13.

 

SUCCESSORS AND ASSIGNS

     25   

14.

 

ENTIRE AGREEMENT; AMENDMENTS; ATTACHMENTS

     25   

15.

 

SEVERABILITY

     25   

16.

 

INVESTIGATION OF THE PARTIES

     26   

17.

 

EXPENSES

     26   

18.

 

GOVERNING LAW/JURISDICTION

     26   

19.

 

SECTION HEADINGS

     26   

20.

 

COUNTERPARTS

     26   

21.

 

CONSULTATION WITH INDEPENDENT COUNSEL

     26   

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    -      Assets Exhibit B    -      Reserved Exhibit C    -      Tax
Allocation Schedule Exhibit D    -      Transferee Cap Table Exhibit E    -     
Transferee Liens Exhibit F    -      Bill of Sale and Assignment and Assumption
Agreement Exhibit G    -      Inventory List Exhibit H    -      Reserved
Exhibit I    -      Reserved

Schedules to be provided by the Transferor

 

1.02    -      Assumed Liabilities 3.02    -      The Transferor 3.03    -     
Third Party Consents 3.04    -      Financial Statements 3.06    -     
Litigation 3.07    -      Personal Property 3.08    -      Intangible Property
3.13    -      Contracts 3.17    -      Customers and Suppliers 3.19    -     
Conflicts of Interest 3.23    -      Vendor, Co-Packing and Storage Agreements

Schedules to be provided by the Transferee

 

4.02    -      Transferee Financial Statements

 

iii



--------------------------------------------------------------------------------

ASSET ACQUISITION AGREEMENT

Agreement (the “Agreement”) made as of the 15th day of November, 2013 by and
among, Cell-nique Corporation, a Delaware corporation (the “Transferee” or
“CN”), To Go Brands, Inc., a Delaware Corporation (the “Transferor” or “TGB”).

PRELIMINARY STATEMENT

The Transferee desires to acquire, and the Transferor desires to transfer
certain of the Transferor’s assets including without limitation all of its
operating intellectual property assets included among the Assets, as defined
below, for the consideration in the transaction contemplated hereunder.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

1. ACQUISITION OF THE ASSETS

1.01. ACQUISITION OF THE ASSETS FROM THE TRANSFEROR.

(a) Subject to and upon the terms and conditions of this Agreement, at the
closing of the transactions contemplated by this Agreement (the “Closing”), the
Transferor shall sell, transfer, convey, assign and deliver to the Transferee,
and the Transferee shall purchase, acquire, accept and assume from the
Transferor, the assets set forth on Exhibit A hereto (the “Purchased Assets”)
and the products held for sale by the transferor which are used in the operation
of the Transferor’s business (the “Inventory” and “Accounts Receivable”, and
together with the Purchased Assets, the “Assets”).

(b) The Assets shall include the Transferor’s (i) accounts receivable and
inventory, and (ii) disclosed accounts payable and accrued liabilities.

1.02. ASSUMPTION OF LIABILITIES FROM THE TRANSFEROR.

Upon and subject to the terms and conditions of this Agreement, the Transferee
shall assume and become responsible for all liabilities incurred after the
Closing in connection with Assets, and those liabilities set forth on Schedule
1.02 attached hereto listing all of the Assumed Liabilities and the estimated
dollar amount of these liabilities as agreed to by the Transferor and the
Transferee (the “Assumed Liabilities”).

Except for the Assumed Liabilities, Transferee is not assuming under this
Agreement or any other Transaction Document any liability of Transferor,
including any of the following (each, an “Unassumed Liability”): (i) liabilities
arising out of any default by Transferor of any provision of any Contract (as
defined in Section 3.13), occurring prior to the Closing Date (as defined in
Section 1.04 below); (ii) any product liability or similar claim for injury to
any Person or property, that arises out of or is based upon any express or
implied representation, warranty, agreement or guarantee made by Transferor, or
alleged to have been made by Transferor, or that is imposed or asserted to be
imposed by operation of law, in each case in connection with any service
performed or product sold or leased by or on behalf of Transferor on or prior to
the Closing; (iii) any Federal, state or local income or other Tax payable with
respect to the Business of the Transferor, the Assets, or other properties or
operations of Transferor for a period prior to the Closing Date; (iv) any
liabilities arising prior to the Closing Date or as a result of the Closing for
severance, bonuses, or any other form of compensation to any employees, agents
or

 

4



--------------------------------------------------------------------------------

independent contractors of Transferor, (v) any liabilities of Transferor arising
or incurred in connection with the negotiation, preparation and execution of
this Agreement and the Transactions; (vi) any liabilities to give credits or
take other remedial actions for defective or out of date goods for the period of
12 months after close (i.e. in connection with product sold by or on behalf of
Transferor prior to the close); (vii) any liabilities for money borrowed other
than Accounts Payable or other amounts borrowed and set forth on Schedule 1.02;
(viii) any liability of the Transferor or affiliate thereof based upon an act or
omission of such person after the Closing Date; and (ix) any other liabilities,
regardless of when made or asserted, that are not specifically assumed
hereunder.

1.03. CONSIDERATION FOR THE ASSETS.

In consideration for the sale and transfer of the Assets, and subject to the
terms and conditions of this Agreement, Transferee shall provide the following
consideration upon the Closing Date:

(i) Upon the Closing Date, Transferee shall pay consideration as follows (the
“Consideration”): (a) the product of one times Transferor’s annual net revenue
for the 12 month period ending on the Closing Date, plus (b) net working capital
(calculated as described below), which consideration will be paid in the form of
33,441 shares of CN Series A Preferred stock, par value $0.00001 par value per
share, with an Original Issue Price of $60.00 per share, and with certain
conversion rights, liquidation preferences and other rights as set forth in
Transferee’s Amended and Restated Certificate of Incorporation dated October 31,
2013 (the “Shares”).

Net working capital is the sum of net usable inventory (defined as inventory
having a “best buy date” of at least one year from close date herein or greater
than 50% of its remaining “best buy date” from production date) plus collectible
accounts receivable, less assumed net liabilities. The value of the Net Usable
Inventory shall be mutually determined by the Transferor and the Transferee by
way of a physical inventory taken no more than one (1) day prior to the Closing
Date (as defined below), and shall be adjusted based upon purchases and sales
made prior to the Closing Date or write-offs subsequent to Closing if said
Inventory was deemed not usable or not saleable (to be determined within seven
(7) days following the Closing Date), plus related storage, transportation or
disposal costs.

1.04. CLOSING.

The Closing shall take place at the offices of CN, on a date and at a time to be
determined, or at such other place, time or date (including by the exchange of
facsimile and/or PDF signatures) as may be mutually agreed upon in writing by
the parties (the “Closing Date”). The transfer of the Assets by the Transferor
to the Transferee shall be deemed, other than for tax purposes, to occur at
12:01 a.m., EST, on the Closing Date, subject to post closing agreements between
the parties.

1.05. TAX TREATMENT.

For purposes of this transaction, the Transferee and the Transferor have agreed
that for tax purposes the transaction contemplated hereunder shall be treated
under the Code as if the Transferor sold and exchanged all of its assets, for
new shares of the Transferee’s stock and the other Consideration set forth
herein. Each of the parties shall report the federal, state, local and other tax
consequences of the purchase and sale contemplated hereby (including the filing
of Internal Revenue Service Form 8594) in a manner consistent with this
Section 1.05 and the allocation schedule set forth at Exhibit C hereto.

 

5



--------------------------------------------------------------------------------

2. REPRESENTATIONS OF THE TRANSFEROR REGARDING THE ASSETS AND ASSIGNED
LIABILITIES

The Transferor represents and warrants to the Transferee as follows:

(a) The Transferor has good and marketable title to the Assets, free and clear
of any and all liens, charges, encumbrances or third-party rights whatsoever;
except for: (a) statutory liens for taxes and other assessments that are not yet
due and payable and water, sewer and other assessments not yet due and payable;
(b) statutory liens to secure obligations to landlords under leases or rental
agreements incurred in the ordinary course of business relating to obligations
as to which there is no default and the payment of which is not yet due;
(c) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance or similar programs mandated by
applicable law; and (d) statutory liens in favor of carriers, warehousemen,
mechanics and materialmen, to secure claims for labor, materials or supplies and
other like liens incurred in the ordinary course of business relating to
obligations as to which there is no default and the payment of which is not yet
due (collectively, “Permitted Liens”). If any such encumbrances exist they shall
be released by such secured party. The use of the Assets is not subject to any
Lien, and such use does not encroach on the property or rights of any Person.
The Assets constitute all of the assets required for the continued operation of
the Business by Transferee as operated by Transferor during the past 12 months.
The Assets, taken as a whole, constitute all the properties and assets relating
to or used or held for use in connection with the Business during the past 12
months (except for inventory sold, cash disposed of, accounts receivable
collected, prepaid expenses realized, Contracts fully performed, properties or
assets replaced by equivalent or superior assets, in each case in the ordinary
course of business). There are no assets or properties used in the operation of
the Business that are owned by any Person other than Transferor that will not be
licensed or leased to Transferee under valid, current license arrangements or
leases. Transferee agrees to purchase the assets of the company “as is” with
regards to physical condition except for the representations made herein.

(b) The Transferor has the full right, power and authority to enter into, and
execute this Agreement and to transfer, convey and sell to the Transferee at the
Closing the Assets. All corporate action of Transferor necessary for such
execution and delivery and the performance hereof and thereof has been duly
taken and, upon consummation of the purchase contemplated hereby, the Transferee
will acquire from the Transferor good and marketable title to the Assets.

(c) The Transferor is not a party to, subject to or bound by any agreement
(other than an agreement requiring certain notices and consents which have been
given or obtained, as applicable) or any judgment, order, writ, prohibition,
injunction or decree of any court or other governmental body which would prevent
the execution or delivery of this Agreement by the Transferor or the transfer,
conveyance and sale of the Assets or the assignment of the Assigned Liabilities
to the Transferee pursuant to the terms hereof.

 

6



--------------------------------------------------------------------------------

3. REPRESENTATIONS OF THE TRANSFEROR REGARDING THE TRANSFEROR

The Transferor represents and warrants to the Transferee as follows:

3.01. ORGANIZATION.

The Transferor is duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has all requisite power and authority to
own its properties, to carry on its business as now being conducted, to execute
and deliver this Agreement and the agreements contemplated herein, and to
consummate the transactions contemplated hereby and thereby.

3.02. THE TRANSFEROR.

Schedule 3.02 attached hereto sets forth: (i) the name of the Transferor;
(ii) the jurisdiction of organization of the Transferor; (iii) the names of its
managers, members, officers and directors; and (iv)the jurisdictions in which
the Transferor is qualified or holds licenses to do business as a foreign
company.

3.03. AUTHORIZATION.

The execution and delivery by the Transferor of this Agreement and the
agreements provided for herein, and the consummation by the Transferor of all
transactions contemplated hereunder and thereunder by the Transferor, have been
duly authorized by all requisite corporate action. This Agreement has been duly
executed by the Transferor. This Agreement and all other agreements and
obligations entered into and undertaken in connection with the transactions
contemplated hereby to which the Transferor is a party constitute the valid and
legally binding obligations of the Transferor, enforceable against it in
accordance with their respective terms. The execution, delivery and performance
by the Transferor of this Agreement and the agreements provided for herein, and
the consummation by the Transferor of the transactions contemplated hereby and
thereby, will not, with or without the giving of notice or the passage of time
or both, (a) to the Transferor’s actual knowledge, violate the provisions of any
law, rule or regulation applicable to the Transferor; (b) (Reserved);
(c) violate any judgment, decree, order or award of any court, governmental body
or arbitrator; or (d) conflict with or result in the breach or termination of
any term or provision of, or constitute a default under, or cause any
acceleration under, or cause the creation of any lien, charge or encumbrance
upon the properties or assets of the Transferor pursuant to, any indenture,
mortgage, deed of trust, security agreement or other instrument or agreement to
which the Transferor is a party or by which the Transferor or any of its
properties is or may be bound. Schedule 3.03 attached hereto sets forth a true,
correct and complete list of all consents and approvals of third parties
(including governmental entities) that are required in connection with the
consummation by the Transferor of the transactions contemplated by this
Agreement.

3.04. FINANCIAL STATEMENTS AND ACCESS TO ALL FINANCIAL RECORDS.

Schedule 3.04 attached hereto contains true, complete and correct copies of the
unaudited, Transferor-prepared balance sheet and Income statements of the
Transferor as of September 30, 2013 and from the period commencing Jan 1, 2012
(collectively, the “Transferor Financial Statements”).

 

7



--------------------------------------------------------------------------------

3.05. ABSENCE OF UNDISCLOSED LIABILITIES.

The Transferor retains any and all liability and/or obligation, secured or
unsecured whether accrued, absolute, contingent, unasserted or otherwise, except
as expressly set forth herein.

3.06. LITIGATION.

Except as set forth on Schedule 3.06 attached hereto (a) there is no action,
suit or proceeding to which the Transferor is a party (either as a plaintiff or
defendant) pending or to the Transferor’s actual knowledge, threatened before
any court or governmental agency, authority, body or arbitrator and, to the
actual knowledge of the Transferor, there is no basis for any such action, suit
or proceeding, (b) neither the Transferor nor, to the actual knowledge of the
Transferor, any officer, director or employee of the Transferor, has been
permanently or temporarily enjoined by any order, judgment or decree of any
court or any governmental agency, authority or body from engaging in or
continuing any conduct or practice in connection with the business, assets, or
properties of the Transferor, and (c) to the Transferor’s actual knowledge,
there is not in existence on the date hereof any order, judgment or decree of
any court, tribunal or agency enjoining or requiring the Transferor to take any
action of any kind with respect to its business, assets or properties.

3.07. PERSONAL PROPERTY AND INVENTORY.

Schedule 3.07 attached hereto sets forth: (i) a true, correct and complete, in
all material respects, list of all Assets which constitute tangible personal
property and Inventory owned by the Transferor as of the date hereof having
either a net book value per unit or historical cost per unit; or not owned by
the Transferor but in the possession of or used or useful in the business of the
Transferor (collectively, the “Personal Property”); and (ii) a description of
the owner of, and any agreement relating to the use of, each item of Personal
Property not owned by the Transferor and the circumstances under which such
Property is used. Except as disclosed in Schedule 3.07:

(a) the Transferor has good and marketable title to the Personal Property, free
and clear of all liens, leases, encumbrances, claims under bailment and storage
agreements, equities, conditional sales contracts, security interests, charges
and restrictions, except for Permitted Liens;

(b) no officer or director, nor, to the actual knowledge of the Transferor, any
member or employee of the Transferor, or any spouse, child or other relative or
affiliate thereof, owns directly or indirectly, in whole or in part, any of the
Personal Property described in Schedule 3.07;

(c) to the actual knowledge of the Transferor, each item of Personal Property
not owned by the Transferor is in such condition that upon the return of such
property to its owner in its present condition at the end of the relevant lease
term or as otherwise contemplated by the applicable agreement between the
Transferor and the owner or lessor thereof, the obligations of the Transferor to
such owner or lessor will be discharged; and

(d) the Personal Property is adequate for the conduct of the business of the
Transferor as currently conducted and is in materially good operating condition
and repair, normal wear and tear excepted, and is currently used by the
Transferor in the ordinary course of its business.

 

8



--------------------------------------------------------------------------------

3.08. INTANGIBLE PROPERTY.

Schedule 3.08 attached hereto sets forth: (i) a true, correct and complete, in
all material respects, list and, where appropriate, a description of, all Assets
which constitute material items of intangible property owned by, or used or
useful in connection with the business of, the Transferor, including, but not
limited to, supplier and customer lists and related relationships, product
formula and production processes, research and development and work in progress,
trade secrets, know-how, any other confidential information of the Transferor,
United States and foreign patents, trade names, trademarks, trade name and
trademark registrations, copyrights and copyright registrations, and
applications for any of the foregoing (the “Intangible Property”); and (ii) a
true, correct and complete list of all material licenses or similar agreements
or arrangements to which the Transferor is a party, either as licensee or
licensor, with respect to the Intangible Property. Except as otherwise disclosed
in Schedule 3.08:

(a) the Transferor is the sole and exclusive owner of all right, title and
interest in and to the Intangible Property and all designs, permits, labels and
packages used on or in connection therewith, free and clear of all liens,
security interests, charges, encumbrances, equities or other adverse claims;

(b) the Transferor has the right and authority to use, and the Transferee shall
have the right to continue to use immediately after the Closing (in a manner
consistent with current use), the Intangible Property in connection with the
conduct of the Transferor’s business in the manner presently conducted, and to
the actual knowledge of the Transferor, such use or continuing use does not and
will not conflict with, infringe upon or violate any rights of any other person,
corporation or entity;

(c) the Transferor has not received notice of, and does not have actual
knowledge of any basis for, a pleading or threatened claim, interference action
or other judicial or adversarial proceeding against the Transferor that any of
the operations, activities, products, services or publications of the Transferor
or any of its customers or distributors infringes or will infringe any patent,
trademark, trade name, copyright, trade secret or other property right of a
third party, or that it is illegally or otherwise using the trade secrets,
formulae or property rights of others;

(d) there are no outstanding nor, to the actual knowledge of the Transferor, any
threatened disputes or other disagreements with respect to any research and
development in process or licenses or similar agreements or arrangements
described in Schedule 3.08 or with respect to infringement by a third party of
any of the Intangible Property;

(e) no officer or director of the Transferor nor, to the actual knowledge of the
Transferor, any member or employee of the Transferor, or any spouse, child or
other relative or affiliate thereof, owns directly or indirectly, in whole or in
part, any of the Intangible Property; and

(f) the Transferor does not have any actual knowledge that any third party is
infringing, or has threatened to infringe upon or otherwise violate, any of the
Intangible Property in which the Transferor has ownership rights.

3.09. LEASES.

The Transferor does not have any leased property, except as disclosed in
Schedule 3.09.

 

9



--------------------------------------------------------------------------------

3.10. REAL ESTATE.

The Transferor does not own any real property or any interest in real property.

3.11. SUBSIDIARIES.

Transferor does not own, directly or indirectly, any interest or investment
(whether equity or debt) in any Person (excluding natural persons).

3.12. TAX MATTERS.

The Transferor has properly filed on a timely basis all Tax Returns (as defined
below) that it was required to file and all such Tax Returns were correct and
complete, except for any error or omission that could not reasonably be expected
to have a material adverse effect on the results of operations, condition
(financial or otherwise), assets, properties, business or prospects (a “Material
Adverse Effect”) of the Transferor, taken as a whole. The Transferor has paid on
a timely basis (including any extensions) all Taxes (as defined below) that were
due and payable. All Taxes that Transferor is or was required by law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper governmental entity. No claim has ever been made by
any Governmental Body in a jurisdiction where Transferor does not file Tax
Returns that Transferor is or may be subject to taxation by that jurisdiction.
There are no liens for Taxes on any of the assets of Transferor (except for
liens for Taxes not yet due and payable). None of Transferor, the officers or
directors (and employees responsible for Tax matters) of Transferor, or the
officers and directors (and employees responsible for Tax matters) of the parent
of any Affiliate of which Transferor was or is a member has any reason to
believe that any Governmental Body might assess any additional Taxes against
Transferor for any period for which Tax Returns have been filed. There is no
dispute or claim concerning any Tax Liability of Transferor either (A) claimed
or raised by any Governmental Body in writing or (B) as to which any directors
and officers (and employees responsible for Tax matters) of Transferor has any
knowledge. The Transferor is not a party to any other joint venture,
partnership, or other arrangement treated as a partnership for federal income
tax purposes.

For purposes of this Agreement, “Taxes” means all taxes, including without
limitation income, gross receipts, ad valorem, value-added, excise, real
property, personal property, sales, use, transfer, withholding, employment and
franchise taxes imposed by the United States of America or any state, local or
foreign government, or any agency thereof, or other political subdivision of the
United States or any such government, and any interest, penalties, assessments
or additions to tax resulting from, attributable to or incurred in connection
with any tax or any contest or dispute thereof. For purposes of this Agreement,
“Tax Returns” means all reports, returns, declarations, statements, forms or
other information required to be supplied to a taxing authority in connection
with Taxes.

3.13. CONTRACTS AND COMMITMENTS.

(a) Schedule 3.13 attached hereto contains a true, complete and correct list of
the following contracts, agreements, arrangements or other understandings,
whether written or oral (collectively, the “Contracts”):

(i) any loan agreements and guaranties to which the Transferor is a party or any
of its property is bound;

 

10



--------------------------------------------------------------------------------

(ii) all Contracts to which the Transferor or any of its property is bound which
(A) involve payments or receipts by the Transferor of more than $5,000 in the
case of any single contract, agreement, commitment, understanding or arrangement
under which full performance (including payment) has not been rendered by all
parties thereto or (B) under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect;

(iii) all collective bargaining agreements, employment and consulting
agreements, executive compensation plans, bonus plans, deferred compensation
agreements, pension plans, retirement plans, employee stock option or stock
purchase plans and group life, health and accident insurance and other employee
benefit plans, agreements, arrangements or commitments to which the Transferor
is a party or any of its property is bound;

(iv) all agency, distributor, sales representative, franchise or similar
agreements to which the Transferor is a party or by which the Transferor or any
of its property is bound;

(v) all leases, whether operating, capital or otherwise, under which the
Transferor is a lessor or a lessee;

(vi) all Contracts imposing a non-competition or non-solicitation obligation on
the Transferor; and

(vii) any other material agreements or contracts entered into by the Transferor,
excluding all non-disclosure agreements between Transferor and Third Parties.

(b) Except as set forth on Schedule 3.13:

(i) each Contract is a valid and binding agreement of the Transferor,
enforceable against the Transferor in accordance with its terms, and the
Transferor does not have any actual knowledge that any Contract is not a valid
and binding agreement of the other parties thereto, except where the failure to
be a valid and binding Agreement would not reasonably be expected to result in a
Material Adverse Effect.

(ii) the Transferor has fulfilled all material obligations required pursuant to
the Contracts to have been performed by the Transferor, on its part prior to the
date hereof, and the Transferor, has no reason to believe that the Transferor
will not be able to fulfill, when due, all of its obligations under the
Contracts which remain to be performed after the date hereof, except where the
failure to fulfill all material obligations required pursuant the contract would
not reasonably be expected to result in a Material Adverse Effect;

(iii) the Transferor is not in breach of or default under any Contract, and no
event has occurred which with the passage of time or giving of notice or both
would constitute such a default, result in a loss of rights or result in the
creation of any lien, charge or encumbrance, thereunder or pursuant thereto,
except for such breach, default or events that would not reasonably be expected
to result in a Material Adverse Effect; and

(iv) to the actual knowledge of the Transferor, there is no existing breach or
default by any other party to any Contract, and no event has occurred which with
the passage of time or giving of notice or both would constitute a default by
such other party, result in a loss of rights or result in the creation of any
lien, charge or encumbrance thereunder or pursuant thereto, except for such
breach, default or events that would not reasonably be expected to result in a
Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

3.14. COMPLIANCE WITH AGREEMENTS AND LAWS.

To its actual knowledge, the Transferor has all requisite licenses, permits and
certificates, including environmental, health and safety permits, from federal,
state and local authorities necessary to conduct its business and own and
operate its Assets (collectively, the “Permits”) other than as would not be
reasonably be expected to have a Material Adverse Effect. To its actual
knowledge, the Transferor is not in violation in any material respect of any law
or regulation relating to its Assets, including without limitation under Cal.
Health & Safety Code Section 25249.5 et seq. (i.e. California’s “Prop 65”
compliance standards). To the Transferor’s actual knowledge, the business of the
Transferor as conducted since the date the business commenced operations has not
violated, and on the date hereof does not violate, in any material respect, any
federal, state, local or foreign laws, regulations or orders (including, but not
limited to, any of the foregoing relating to employment discrimination,
immigration, occupational safety, environmental protection, hazardous waste,
conservation, or corrupt practices), the enforcement of which would have a
Material Adverse Effect.

3.15. RESERVED.

3.16. RESERVED.

3.17. CUSTOMERS AND SUPPLIERS.

Schedule 3.17 attached hereto sets forth a true, correct and complete list of
(a) the name of each customer of the Transferor, and (b) the names of suppliers
(by dollar volume) of the Transferor. Except as otherwise set forth on Schedule
3.17, the Transferor has good customer and supplier relations and none of the
customers or suppliers of the Transferor has notified the Transferor that it
intends to discontinue or materially diminish its relationship with the
Transferor.

3.18. RESERVED.

3.19. CONFLICTS OF INTEREST.

Except as set forth on Schedule 3.19 attached hereto, no manager, officer,
director nor, to the actual knowledge of the Transferor, any affiliate of any
such person, now has or within the last three (3) years had, either directly or
indirectly:

(a) an equity or debt interest in any corporation, partnership, joint venture,
association, organization or other person or entity which furnishes or sells or
during such period furnished or sold services or products to the Transferor or
purchases or during such period purchased from the Transferor any goods or
services, or otherwise did business with the Transferor during such period; or

(b) a beneficial interest in any contract, commitment or agreement to which the
Transferor was a party or under which any of them is or was obligated or bound
or to which any of their respective properties may be or may have been subject,
other than stock options and other contracts, commitments or agreements between
the Transferor and such persons in their capacities as employees, officers or
directors of the Transferor.

3.20. INVESTMENT REPRESENTATION.

The Transferor is acquiring and shall hold the Share issued by the Transferee
hereunder for its own account for investment. The Transferor acknowledges that
the

 

12



--------------------------------------------------------------------------------

Shares are restricted securities under Rule 144 of the Rules and Regulations
promulgated under the Securities Act of 1933, as amended, and that the Shares
shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO; UNLESS PURSUANT TO THE RULES PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED; OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

The Transferor has had the opportunity to request from the Transferee any
information concerning the Transferee which the Transferor has deemed relevant
and the Transferee has provided such information. Transferor understands that
the Shares are not registered under the Securities Act on the grounds that the
issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) or regulations promulgated thereunder,
and that Transferee’s reliance on such exemption is predicated on Transferor’s
representations set forth herein. Transferor represents that it is an
“accredited investor” as such term is defined in Rule 501 (a) promulgated under
the Securities Act and is experienced in evaluating and investing in companies
such as Transferee, is familiar with the risks associated with the business and
operations of Transferee, has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.
Transferor understands that the Shares may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act and
applicable state securities laws or an exemption therefrom, and that, in the
absence of an effective registration statement covering the Shares or an
available exemption from registration under the Securities Act and applicable
state securities laws, the Shares must be held indefinitely. Transferor agrees
that in no event will it make a transfer or disposition of any of the Shares or
such other securities, which have a legend substantially in the form set forth
above, unless and until (i) Transferor shall have notified Transferee of the
proposed disposition and (ii) if requested by Transferee, Transferor shall have
furnished to Transferee, at the expense of Transferor or its transferee, an
opinion of counsel reasonably satisfactory to Transferee to the effect that such
transfer may be made without registration under the Securities Act and
applicable state securities laws, except that no such opinion need be delivered
in connection with a transfer or disposition made pursuant to Rule 144 or Rule
145 promulgated under the Securities Act.

3.21. FULL DISCLOSURE.

There are no materially misleading statements in any of the representations and
warranties made by Transferor in this Agreement, the Exhibits or Schedules to
this Agreement, or any certificates delivered by the Transferor pursuant to this
Agreement.

3.22. RESERVED.

3.23. VENDOR, CO-PACKING AND STORAGE AGREEMENT.

Schedule 3.23 attached hereto sets forth a list of the Transferor’s outstanding
agreements with vendors, co-packers and storage providers.

 

13



--------------------------------------------------------------------------------

4. REPRESENTATIONS OF THE TRANSFEREE REGARDING THE TRANSFEREE

The Transferee represents and warrants to the Transferor that:

4.01. ORGANIZATION AND AUTHORITY.

The Transferee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all requisite power
and authority (corporate and other) to own its properties and to carry on its
business as now being conducted. The Transferee has full power to execute and
deliver this Agreement and the agreements contemplated herein, and to consummate
the transactions contemplated hereby and thereby.

4.02. CAPITALIZATION OF THE TRANSFEREE, STATUS OF SHARES, AND FINANCIAL
STATEMENTS.

Attached hereto as Exhibit D is the Transferee’s pre and post-closing
capitalization table. On the date hereof, the Transferee’s authorized capital
stock consists of 200,000,000 shares of Common Stock, $.00001 par value, of
which 12,175,150 shares are issued and outstanding, and 2,000,000 shares of
preferred stock, $.00001 par value, authorized of which 750,000 have been
designated Series A Preferred Stock and with 586,177 of Series A Preferred Stock
are outstanding, including unexercised options to purchase shares of Series A
Preferred Stock. All of the outstanding shares of capital stock of the
Transferee have been and on the Closing Date will be duly and validly issued and
are, or will be as of the Closing Date, fully paid and non-assessable. As of the
Closing Date, except as set forth on Exhibit D, there are no (a) outstanding
shares of capital stock or other voting securities or equity interests of the
Transferee, (b) securities of Transferee or any affiliated entity convertible
into or exchangeable or exercisable for shares of capital stock of the
Transferee or other voting securities or equity interests of the Transferee,
(c) stock appreciation rights, “phantom” stock rights, performance units,
interests in or rights to the ownership or earnings of the Transferee or other
equity equivalent or equity-based awards or rights, (d) subscriptions, options,
warrants, calls, commitments, Contracts or other rights to acquire from the
Transferee, or obligations of the Transferee to issue, any shares of capital
stock of the Transferee, voting securities, equity interests or securities
convertible into or exchangeable or exercisable for capital stock or other
voting securities or equity interests of the Transferee, or (e) obligations of
the Transferee to repurchase, redeem or otherwise acquire any such securities or
to issue, grant, deliver or sell, or cause to be issued, granted, delivered or
sold, any such securities. There are no stockholder agreements, voting trusts or
other agreements or understandings to which the Company or any of its
Subsidiaries is a party or of which Transferee has knowledge with respect to the
holding, voting, registration, redemption, repurchase or disposition of, or that
restricts the transfer of, any capital stock or other voting securities or
equity interests of the Transferee. Other than “piggy back” registration rights,
there are no registration rights, rights agreements, “poison pill” anti-takeover
plans or other similar agreements, arrangements or understanding to which the
Transferee is a party or by which it is bound with respect to any securities of
the Transferee.

The shares of CN Series A Preferred stock comprising the Shares, when issued in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable.

Schedule 4.02 attached hereto contains true, complete and correct copies of the
unaudited, Transferee-prepared balance sheet and Income statements of the
Transferee as of September 30, 2013 and from the period commencing Jan 1, 2012
(collectively, the “Transferee Financial Statements”). The Transferee Financial
Statements have been prepared in a manner consistent with the books and records
of the Transferee and in accordance with generally accepted accounting
principles in the United States. The Transferee Financial Statements fairly
presented in all material respects the

 

14



--------------------------------------------------------------------------------

financial position of the Transferee and any consolidated subsidiaries at the
respective dates thereof and the consolidated results of the Company’s
operations for the periods indicated therein, subject, in the case of unaudited
interim financial statements. Neither the Transferee nor any of its affiliated
entities has any liabilities or obligations of any nature, whether accrued,
absolute, contingent or otherwise, known or unknown, whether due or to become
due and whether or not required to be recorded or reflected on a balance sheet
under GAAP, except (a) to the extent accrued or reserved against in the balance
sheet contained in the Transferee Financial Statements and (b) for liabilities
and obligations incurred in the ordinary course of business consistent with past
practice since the September 30, 2013 that are not material to the Transferee
and any consolidated affiliated entities, taken as a whole. Since its
incorporation, the Transferee has conducted its businesses only in the ordinary
course consistent with past practice; and there has not been any change, event
or development or prospective change, event or development that, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect on the Transferee.

Except as set forth on an attachment to Schedule 4.02 hereto, no manager,
officer, director nor, to the actual knowledge of the Transferee, any affiliate
of any such person, now has or within the last three (3) years had, either
directly or indirectly:

(a) an equity or debt interest in any corporation, partnership, joint venture,
association, organization or other person or entity which furnishes or sells or
during such period furnished or sold services or products to the Transferee or
purchases or during such period purchased from the Transferee any goods or
services, or otherwise did business with the Transferee during such period; or

(b) a beneficial interest in any contract, commitment or agreement to which the
Transferee was a party or under which any of them is or was obligated or bound
or to which any of their respective properties may be or may have been subject,
other than stock options and other contracts, commitments or agreements between
the Transferee and such persons in their capacities as employees, officers or
directors of the Transferee

4.03. AUTHORIZATION.

The execution and delivery of this Agreement by the Transferee, and the
agreements provided for herein, and the consummation by the Transferee of the
transactions contemplated hereby and thereby, have been duly authorized by all
requisite corporate action. This Agreement and all such other agreements and
written obligations entered into and undertaken in connection with the
transactions contemplated hereby constitute the valid and legally binding
obligations of the Transferee, enforceable against the Transferee in accordance
with their respective terms. The execution, delivery and performance of this
Agreement and the agreements provided for herein, and the consummation by the
Transferee of the transactions contemplated hereby and thereby, will not, with
or without the giving of notice or the passage of time or both, (a) violate the
provisions of any law, rule or regulation applicable to the Transferee,
(b) violate the provisions of the Transferee’s Certificate of Incorporation or
Bylaws, (c) violate any judgment, decree, order or award of any court,
governmental body or arbitrator, or (d) conflict with or result in the breach or
termination of any term or provision of, or constitute a default under, or cause
any acceleration under, or cause the creation of any lien, charge or encumbrance
upon the properties or assets of the Transferee pursuant to, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Transferee
is a party or by which the Transferee is or may be bound. The Transferee’s
Certificate of Incorporation, as amended, and Bylaws are the sole

 

15



--------------------------------------------------------------------------------

documents that set forth and govern the rights, preferences and obligations of
the Transferee’s shareholders. There are no consents and approvals of third
parties (including governmental entities) required in connection with the
consummation by the Transferee of the transactions contemplated by this
Agreement.

4.04. REGULATORY APPROVALS.

No regulatory approvals are needed for the Transferee to consummate the
transactions contemplated by this Agreement.

4.05. RESERVED.

4.06. LITIGATION.

To the actual knowledge of the Transferee, there is no suit, action or legal
administrative, arbitration or order, proceeding or governmental investigation
pending or, threatened, to which the Transferee is a party which, considered
individually or in the aggregate, would reasonably be expected to materially
impair the Transferee’s ability to perform its obligations under this Agreement
or to cause a Material Adverse Effect for the Transferee.

4.07. BROKER’S FEE.

No broker or finder has acted for the Transferee in connection with this
agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of the Transferee.

4.08. MISCELLANEOUS.

(a) The Transferee has good and marketable title to its real and intangible
assets free and clear of all liens, leases, encumbrances, equities, security
interests, charges and restrictions, except for certain liens, security
agreements and royalty agreements listed on Exhibit E hereto.

(b) To its actual knowledge, the Transferee has all requisite licenses, permits
and certificates, including environmental, health and safety permits, from
federal, state and local authorities necessary to conduct its business and own
and operate its assets. To its actual knowledge, the Transferee is not in
violation in any material respect of any law or regulation relating to its
assets. To the Transferee’s actual knowledge, the business of the Transferee as
conducted since October 30, 2013 has not violated, and on the date hereof does
not violate, in any material respect, any federal, state, local or foreign laws,
regulations or orders (including, but not limited to, any of the foregoing
relating to employment discrimination, immigration, occupational safety,
environmental protection, hazardous waste, conservation, or corrupt practices),
the enforcement of which would have a Material Adverse Effect on the Transferee.
Notwithstanding, the Transferee believes to be exempt from California
Proposition 65, which was evaluated in 2012.

(c) There are no materially misleading statements in any of the representations
and warranties made by Transferee in this Agreement or the Exhibits to this
Agreement, or any certificates delivered by the Transferee pursuant to this
Agreement and the Transferee has not omitted to state any fact necessary to make
statements made herein or therein not materially misleading.

 

16



--------------------------------------------------------------------------------

5. ACCESS TO INFORMATION

From the date of this Agreement until the Closing Date, the Transferor and the
Transferee shall afford the officers, attorneys, accountants and other
authorized representatives of the other party reasonable access upon reasonable
notice and during normal business hours to all management personnel, offices,
properties, books and records, so that the examining party may have an
opportunity to make such investigation as it shall desire to make of the
management, business, properties and affairs of the non-examining party, and the
examining party shall be permitted to make abstracts from, or copies of, all
such books and records. The non-examining party shall furnish to the examining
party such financial and operating data and other information as to the business
of the non-examining party as the examining party shall reasonably request.

6. CONDITIONS TO OBLIGATIONS OF THE TRANSFEREE

The obligations of the Transferee under this Agreement are subject to the
fulfillment, at the Closing Date, of the following conditions precedent, each of
which may be waived in writing in the sole discretion of the Transferee:

6.01. CONTINUED TRUTH OF REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR;
COMPLIANCE WITH COVENANTS AND OBLIGATIONS.

All representations and warranties of the Transferor shall be true and correct
in all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except where
such representations are made as of a specific date in which case such
representations shall be true and correct as of such date), except for any
changes permitted by the terms hereof or consented to in writing by the
Transferee. The Transferor shall have performed and complied with all terms,
conditions, covenants, obligations, agreements and restrictions required by this
Agreement to be performed or complied with by it prior to or at the Closing
Date.

6.02. PERFORMANCE BY THE TRANSFEROR.

At the Closing, the Transferor shall have delivered to the Transferee a
certificate signed by a duly authorized officer or manager of the Transferor as
to the Transferor’s compliance with Section 6.01 hereof.

6.03. CORPORATE PROCEEDINGS.

All consents required to be taken on the part of the Transferor to authorize or
carry out this Agreement shall have been taken and the Transferor shall have
delivered to the Transferee a copy of the resolutions of its directors,
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

6.04. Post Closing Operations

Transferee acknowledges that Transferor has not conducted operations of its
business in the ordinary and usual course of business and consistent with past
and current practices since November 15, 2013 at the request of the Transferee.
Net working capital, calculated in accordance with Section 1.03, shall within
seven (7) days of the Closing, be adjusted to the extent necessary to reconcile
accounts payable, accounts receivable and usable inventory as of the close of
business on the Closing Date, and the consideration paid adjusted accordingly.

 

17



--------------------------------------------------------------------------------

6.05. ADVERSE PROCEEDINGS.

No action or proceeding by or before any court or other governmental body shall
have been instituted or threatened by any governmental body or person whatsoever
which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement or which might affect the right of the Transferor
to transfer the Assets.

6.06. CLOSING DELIVERIES BY THE TRANSFEROR.

At the Closing:

(a) the Transferor shall deliver to the Transferee, or shall otherwise put the
Transferee in sole and exclusive control of, all Assets of a tangible nature and
all Assumed Liabilities;

(b) the Transferor shall deliver to the Transferee a certificate of the
secretary of the State of Delaware as to the legal existence and good standing
of the Transferor in such state;

(c) the Transferor shall deliver to the Transferee a certificate of an officer
or Manager of the Transferor attesting to the authenticity and continuing
validity of the charter documents delivered pursuant to Subsection 3.02.

(d) the Transferor shall deliver to the Transferee resolutions approving the
terms and transactions contemplated by this Agreement from the Transferor’s
board of directors;

(e) the Transferor shall deliver to the Transferee a Bill of Sale, in
substantially the form attached hereto as Exhibit F, duly executed by an
authorized officer or manager of the Transferor; and

(f) the Transferor shall deliver to the Transferee a copy of a final Inventory
list, determined in accordance with Section 1.03, and attached hereto as Exhibit
G (the “Inventory List”), duly executed by an authorized officer or manager of
the Transferor.

7. CONDITIONS TO OBLIGATIONS OF THE TRANSFEROR

The obligations of the Transferor under this Agreement are subject to the
fulfillment, at the Closing Date, of the following conditions precedent, each of
which may be waived in writing in the sole discretion of the Transferor:

7.01. CONTINUED TRUTH OF REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE;
COMPLIANCE WITH COVENANTS AND OBLIGATIONS.

The representations and warranties of the Transferee in this Agreement shall be
true on and as of the Closing Date as though such representations and warranties
were made on and as of such date (except where such representations are made as
of a specific date, in which case such representations shall be true and correct
as of such date), except for any changes consented to in writing by the
Transferor. The Transferee shall have performed and complied with all terms,
conditions, covenants, obligations, agreements and restrictions required by this
Agreement to be performed or complied with by it prior to or at the Closing
Date.

 

18



--------------------------------------------------------------------------------

7.02. CORPORATE PROCEEDINGS.

All corporate and other proceedings required to be taken on the part of the
Transferee to authorize or carry out this Agreement shall have been taken.

7.03. RESERVED.

7.04. CONSENTS OF LENDERS, VENDORS AND OTHER THIRD PARTIES.

The Transferee shall have received all requisite consents and approvals of all
lenders, vendors and other third parties whose consent or approval is required
in order for the Transferee to consummate the transactions contemplated by this
Agreement.

7.05. ADVERSE PROCEEDINGS.

No action or proceeding by or before any court or other governmental body shall
have been instituted or threatened by any governmental body or person whatsoever
which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement or which might reasonably be expected to
adversely affect the obligation of the Transferee to pay the Consideration to
the Transferor. There shall not have occurred any event, change, circumstance,
occurrence, effect or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a Material Adverse Effect on
Transferee.

7.06. CLOSING DELIVERIES.

At the Closing the Transferee shall deliver to the Transferor:

(a) such certificates of the Transferee’s officers and such other documents
evidencing satisfaction of the conditions specified in this Section 7 as the
Transferor shall reasonably request;

(b) a certificate of the Secretary of State of the State of Delaware as to the
legal existence and good standing of the Transferee in such state;

(c) a certificate of the Secretary of the Transferee attesting to the
authenticity of the resolutions authorizing the transactions contemplated by
this Agreement, and the authenticity and continuing validity of the Transferee’s
charter documents and by-laws;

(d) certificates representing the Shares;

(e) the Transferor Inventory List, duly executed by an authorized officer of the
Transferee; and

(f) Reserved.

8. POST-CLOSING COVENANTS

8.01. POST-CLOSING COVENANTS.

(a) Consents. Following the Closing, the Transferor shall use its reasonable
best efforts to obtain promptly all consents, waivers, approvals, authorizations
or orders (including, without limitation, from vendors), and the Transferee and
the Transferor shall cooperate with each other to promptly make all filings
(including, without limitation) required in connection with the authorization,
execution and delivery of this Agreement by the parties hereto and the
consummation by them of the transactions contemplated hereby.

 

19



--------------------------------------------------------------------------------

(b) Registration Statement. In the event that the Transferee files a
registration statement with the Securities and Exchange Commission (whether
directly, in connection with a “reverse merger”, or otherwise) covering any of
its equity after the Closing, the Transferee shall include all of the Shares
issued to Transferor hereunder (or any securities such Shares is convertible
into) in such Registration Statement, provided, that if the underwriter of an
underwritten offering determines in good faith that marketing factors require a
limitation on the number of shares to be included in such Registration
Statement, the number of shares that may be included in the underwriting shall
be allocated among the holders of shares being registered in such Registration
Statement (including the Transferor), pro rata based on the total number of all
shares being registered by holders in such Registration Statement.

(d) Drag Along Rights. For so long as the Transferor (or its affiliates) own(s)
any equity securities of the Transferee, the Transferee and Major Shareholders
of the Transferee (defined as shareholders holding more than 10% of the
Transferee’s common stock or Series A Preferred Stock as of the date of this
Agreement) shall not transfer any equity or debt securities or other material
transfer of interest of the Transferee without first providing the Transferor
reasonable prior written notice and a right to participate pro-rata in such
transfer.

(e) Information Rights, Assistance. Following the Closing, the Transferee shall
deliver to the Transferor for so long as the Transferor (or its affiliates)
own(s) any equity securities of the Transferee: an unaudited income statement
for such quarter, statement of cash flows for such quarter and an unaudited
balance sheet as of the end of such quarter, prepared in accordance with GAAP
consistently applied and setting forth in each case in comparative form the
figures for the previous fiscal quarter. The information rights set forth in
this Section 8.01(e) shall terminate upon the Transferee becoming a reporting
company under the Securities Exchange Act of 1934, as amended. At Transferor’s
request, Transferee will provide Transferor with such materials as is reasonably
requested in order for the Transferor to effect a disposition of the Shares, as
permitted under Rule 144.

9. INDEMNIFICATION

9.01. Generally.

(a) By the Transferor. The Transferor shall indemnify and hold harmless the
Transferee, its directors, officers, employees and agents (the “Transferee
Indemnitees”) from and against all actual claims, damages, losses, liabilities,
costs and expenses including, without limitation, settlement costs and any
reasonable legal, accounting or other expenses for investigating or defending
any actions or threatened action (but expressly excluding indirect, incidental,
exemplary, special, consequential or punitive damages (including, without
limitation, diminution in value, loss of future revenue or income, or loss of
business reputation or opportunity)) (collectively, the “Losses”) actually
incurred by the Transferee Indemnitees in connection with each and all of the
following:

(i) any misrepresentation or breach of any representation or warranty made by
the Transferor in this Agreement;

(ii) any breach of any covenant, agreement or obligation of the Transferor
contained in this Agreement or any other agreement, instrument or document
contemplated by this Agreement; and

(iii) any liability of the Transferor other than the Assumed Liabilities.

 

20



--------------------------------------------------------------------------------

(b) By the Transferee. The Transferee shall indemnify and hold harmless the
Transferor, its members, managers, officers, employees and agents (the
“Transferor Indemnitees”) from and against all Losses actually incurred by the
Transferor Indemnitees in connection with each and all of the following:

(i) any misrepresentation or breach of any representation or warranty made by
the Transferee in this Agreement;

(ii) any breach of any covenant, agreement or obligation of the Transferee
contained in this Agreement or any other agreement, instrument or document
contemplated by this Agreement; and

(iii) any Assumed Liabilities.

9.02. CLAIMS FOR INDEMNIFICATION.

Whenever any claim shall arise for indemnification under this Section 9, the
party seeking indemnification (the “Indemnified Party”), shall promptly notify
the other party (the “Indemnifying Party”) in writing of the claim and, when
known, the facts constituting the basis for such claim. In the event of any such
claim for indemnification hereunder resulting from or in connection with any
claim or legal proceedings by a third party, the notice shall specify, if known,
the amount or an estimate of the amount of the liability arising therefrom. The
Indemnified Party shall not settle or compromise any claim by a third party for
which it is entitled to indemnification hereunder without the prior written
consent, which shall not be unreasonably withheld or delayed, of the
Indemnifying Party; provided, however, that if a suit shall have been instituted
against the Indemnified Party and the Indemnifying Party shall not have taken
control of such suit after notification thereof as provided in Section 9.03 of
this Agreement, the Indemnified Party shall have the right to settle or
compromise such claim upon giving prior written notice to the Indemnifying Party
as provided in Section 9.03.

9.03. DEFENSE BY THE INDEMNIFYING PARTY.

In connection with any claim which may give rise to indemnity hereunder
resulting from or arising out of any claim or legal proceeding by a person other
than the Indemnified Party, the Indemnifying Party, at its sole cost and
expense, may, upon written notice to the Indemnified Party, assume the defense
of any such claim or legal proceeding if the Indemnifying Party acknowledges to
the Indemnified Party in writing the obligation of the Indemnifying Party to
indemnify the Indemnified Party with respect to all elements of such claim. If
the Indemnifying Party assumes the defense of any such claim or legal
proceeding, the Indemnifying Party shall select counsel reasonably acceptable to
the Indemnified Party to conduct the defense of such claims or legal proceedings
and at the sole cost and expense of the Indemnifying Party shall take all steps
necessary in the defense or settlement thereof. The Indemnifying Party shall not
consent to a settlement of, or the entry of any judgment arising from, any such
claim or legal proceeding, without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld or delayed) unless the
settlement is only for cash and includes a full release of the Indemnifying
Party. Without limitation, it shall not be deemed unreasonable to withhold
consent to a settlement if equitable relief against the Indemnified Party is
contemplated, awarded or stipulated, the Indemnified Party is required to make
an admission of civil liability or to the commission of a crime, or money is
required to be paid by the Indemnified Party. The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its own counsel

 

21



--------------------------------------------------------------------------------

and at its own expense. If the Indemnifying Party does not assume the defense of
any such claim or litigation resulting therefrom within 30 days after the date
such claim is made: (a) the Indemnified Party may defend against such claim or
litigation in such manner as it may deem appropriate, including, but not limited
to, settling such claim or litigation, after giving notice of the same to the
Indemnifying Party, on such terms as the Indemnified Party may deem appropriate,
and (b) the Indemnifying Party shall be entitled to participate in (but not
control) the defense of such action, with its counsel and at its own expense. If
the Indemnifying Party thereafter seeks to question the manner in which the
Indemnified Party defended such third party claim or the amount or nature of any
such settlement, the Indemnifying Party shall have the burden to prove by a
preponderance of the evidence that the Indemnified Party did not defend or
settle such third party claim in a reasonably prudent manner.

9.04. INDEMNIFICATION CAP.

Notwithstanding anything to the contrary herein, the aggregate liability of the
Indemnifying Party hereunder for Losses under this Section 9 shall be limited to
Higher of the aggregate value of the Consideration on (a) the date of the
Closing, or (b) the date of the resolution of the claim as determined in good
faith by the Transferor with the cooperation of the Transferee. Except for
payments of the Consideration, the Indemnifying Party shall not be liable under
Section 9.02.

9.05. PAYMENT OF INDEMNIFICATION OBLIGATION.

If the Indemnifying Party shall be the Transferor, all indemnification by the
Indemnifying Party shall be effected by repayment of the Consideration at the
Current Market Price (as defined below) of such Consideration, or a cash
payment, or a combination thereof, at the sole option of the Transferor. If the
Indemnifying Party shall be the Transferee, all indemnification by the
Indemnifying Party shall be effected by payment of cash. The “Current Market
Price” means the average Closing Ask Prices (as defined below) of the Shares for
the three (3) trading days immediately prior to, but not including, the
Conversion Date for the Common Stock on the OTC Pink Sheets, NASD OTC Bulletin
Board, NASDAQ SmallCap Market, NASDAQ National Market System, American Stock
Exchange, or New York Stock Exchange, as applicable, or if not then trading on
any of the foregoing, the per share valuation of such Shares shall be as set
forth in Section 9.04 above. “Closing Ask Price” means the closing ask price as
reported by the OTC Bulletin Board, NASDAQ or other market or exchange, as
applicable.

9.06. SURVIVAL OF REPRESENTATIONS; CLAIMS FOR INDEMNIFICATION.

All representations and warranties made by the Transferor and the Transferee in
this Agreement, or in any instrument or document furnished in connection with
this Agreement or the transactions contemplated hereby, shall survive the
Closing and the consummation of the transactions contemplated hereby for 12
months. Notwithstanding the foregoing, (a) the representations and warranties of
the Transferor contained in Sections 2, 3.01, 3.02, and 3.03 and of the
Transferee contained in Sections 4.01, 4.02, and 4.03 shall survive the Closing
and the consummation of the transactions contemplated hereby without limitation,
and (b) any valid claim that is properly asserted in writing pursuant to
Section 9.01 and/or 9.02 prior to the expiration as provided in this
Section 9.06 of the representation or warranty that is the basis for such claim
shall survive until such claim is finally resolved and satisfied.
Notwithstanding anything herein to the contrary, the covenants set forth herein
at Section 8.01 hereof shall survive for an indefinite period of time unless
otherwise set forth in such section.

 

22



--------------------------------------------------------------------------------

9.07. SOLE REMEDY.

Except as otherwise explicitly provided in this Agreement, any Exhibit or
Schedule hereto, the parties agree that the sole and exclusive remedy of any
party hereto with respect to this Agreement, the Exhibits or Schedules hereto
and the transactions contemplated hereby or thereby shall be limited to the
indemnification provisions set forth in this Section 9 and, in furtherance of
the foregoing, each of the parties, hereby waives and releases the other parties
hereto from, to the fullest extent permitted under any law, any and all rights,
claims and causes of action such party may have against any other party hereto.

10. RESTRICTIVE COVENANTS

10.01. CONFIDENTIALITY.

The Transferor acknowledges that the Assets include Confidential Information (as
defined below) that is a valuable and unique asset and covenants that it will
not disclose any such Confidential Information after Closing to any person for
any reason whatsoever, unless such information is (a) within the public domain
through no wrongful act of the Transferor, (b) has been rightfully received from
a third party without restriction and without breach of this Agreement, (c) is
required by law to be disclosed or is disclosed for purposes of defending claims
related to the Transferor in a manner designed to protect the confidentiality of
the Confidential Information, or (d) represents historical information
reasonably required by a prospective purchaser of the Transferor. “Confidential
Information” means information relating to the business of the Transferor that
is not in the public domain or readily determinable by reference to publicly
available sources and specifically including, without limitation, information
and knowledge pertaining to products and services offered, innovations, ideas,
plans, trade secrets, proprietary information, advertising, sales methods and
systems, sales and profit figures, customer and client lists, and relationships
with dealers, customers, clients, suppliers and others who have business
dealings with such parties.

10.02. NON-COMPETE.

The Transferor, and its officers and directors, agrees that for 12 months
following the close of this agreement (the “Non-Competition Period”) the
Transferor shall not, directly or indirectly, either for themselves or for any
other person, partnership, corporation or company, participate in any business
with revenues less than $100 million that manufactures and sells nutritional
supplement products directly competitive with the products comprising the
Purchased Assets to any retail stores in the United States of America.

10.03. ADDITIONAL TERMS.

The Transferor, and its officers and directors, acknowledges that the
restrictions contained in this Section 10 are reasonable and necessary to
protect the legitimate interest of the Transferee, and that any violation will
result in irreparable injury to the Transferee. The Transferor agrees that for
the first 12 months following the Closing Date, the Transferee shall be entitled
to seek injunctive or other equitable relief to prevent breaches of the
provisions of this Section 10 and to enforce specifically the terms of this
Section 10. In the event that any of the provisions of this Section 10 are
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable law in any jurisdiction, then such provision
shall be deemed reformed in such jurisdiction to the maximum time, geographic,
product or service, or other limitation permitted by applicable law. The
covenants and limitations set forth in this Section 10 shall be binding upon the
successors and assigns of the Transferor and Transferee, including any acquirer
of all or substantially all the assets or business of the Transferor or
Transferee.

 

23



--------------------------------------------------------------------------------

11. TERMINATION OF AGREEMENT

11.01. TERMINATION BY AGREEMENT OF THE PARTIES.

This Agreement may be terminated by the mutual written agreement of the parties
hereto prior to the Closing Date. This Agreement shall automatically terminate
if the Closing Date shall not occur on or before November 14, 2013; provided
that such date may be extended by the mutual written consent of the Transferor
and the Transferee. In the event of any such termination, the Transferee shall
have no further obligation or liability to the Transferor under this Agreement,
and the Transferor shall have no further obligation or liability to the
Transferee under this Agreement.

11.02. TERMINATION BY REASON OF BREACH.

This Agreement may be terminated by the Transferor, if at any time prior to the
Closing there shall occur a material breach of any of the representations,
warranties or covenants of the Transferee or the failure by the Transferee to
perform any condition or obligation hereunder, and may be terminated by the
Transferee, if at any time prior to the Closing there shall occur a material
breach of any of the representations, warranties or covenants of the Transferor
or the failure of the Transferor to perform any condition or obligation
hereunder. Written notice of any such termination must be delivered by the
terminating party to the non-terminating party and non-terminating party shall
have 30 days to cure said breach. If such breach shall remain uncured by the
31st day then this Agreement shall be deemed terminated.

12. NOTICES

All notices, requests, consents, instructions and other communications required
or permitted to be given hereunder shall be in writing and sent by
nationally-recognized, next-day delivery service or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed as set
forth below or by facsimile transmission confirmed in writing by next-day
delivery service or by E-mail; receipt shall be deemed to occur on the date of
actual receipt if delivered by registered or certified mail, if sent by
facsimile or E-mail six (6) hours from the time of transmission (provided such
facsimile or E-mail is sent within two hours prior to the end of normal business
hours on a business day or, if not, on the next business day) and confirmed in
writing by next-day delivery service, or one (1) business day after it is sent
by nationally-recognized, next-day delivery service.

 

To the Transferee:    Cell-nique Corporation    12 Old Stage Coach Rd    Weston,
CT 06883    Attention: Dan Ratner, President    Facsimile: 203.557.3148   
E-mail: dan@cell-nique.com    With a copy    to: Jeff Stein, Esq.    1000
Woodbury Rd, Suite 110    Woodbury, NY 11797

 

24



--------------------------------------------------------------------------------

To the Transferor:    To Go Brands, Inc.    Attention: President and General
Counsel    Address: 11750 Sorrento Valley Rd., Suite 250    City St Zip: San
Diego, CA 92121    Facscimile: 858.436.1001    E-mail: legal@cardiumthx.com

13. SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the Transferee,
on the one hand, and the Transferor, on the other hand, may not assign their
respective obligations hereunder without the prior written consent of the other
party. Any assignment in contravention of this provision shall be void. No
assignment shall release the Transferee or the Transferor from any obligation or
liability under this Agreement.

14. ENTIRE AGREEMENT; AMENDMENTS; ATTACHMENTS

(a) This Agreement, all Schedules and Exhibits hereto, and all agreements and
instruments to be delivered by the parties pursuant hereto represent the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings between such
parties. This agreement may only be modified or amended by a written instrument
executed by the Transferee and the Transferor.

(b) If the provisions of any Exhibit to this Agreement are inconsistent with the
provisions of this Agreement, the provisions of the Agreement shall prevail. The
Exhibits attached hereto are hereby incorporated as integral parts of this
Agreement.

15. SEVERABILITY

Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction. In any legal proceeding arising out of this Agreement, the judge
or person presiding over such proceeding shall have the right to interpret,
construe, or re-write the provisions of this Agreement to give maximum effect to
the lawful intent of the parties as evidenced herein.

 

25



--------------------------------------------------------------------------------

16. INVESTIGATION OF THE PARTIES

Any representations and warranties contained herein which are made to the best
knowledge of a party shall require that such party make reasonable investigation
and inquiry with respect thereto to ascertain the correctness and validity
thereof.

17. EXPENSES

Except as otherwise expressly provided herein, each party will pay all their
respective fees and expenses (including, without limitation, legal and
accounting fees and expenses) incurred by them in connection with the
transactions contemplated hereby. The Transferor shall be responsible for
payment of all sales or transfer taxes arising out of the conveyance of the
Assets.

18. GOVERNING LAW/JURISDICTION

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. Subject to Section 10.3, each of the parties hereto
(a) submits to the exclusive jurisdiction of any state or federal court sitting
in the State of New York in any action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court, (c) waives any claim of inconvenient forum or other challenge to
venue in such court, (d) agrees not to bring any action or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby in
any other court and (e) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby. Each party hereto agrees to accept
service of any summons, complaint or other initial pleading made in the manner
provided for the giving of notices in Section 12; provided, however, that
nothing in this Section 18 shall affect the right of any party hereto to serve
such summons, complaint or other initial pleading in any other manner permitted
by Law.

19. SECTION HEADINGS

The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.

20. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be one and the same
document. This Agreement may be delivered by facsimile transmission or
electronic mail in portable document format or other means intended to preserve
the original graphic content of a signature.

21. CONSULTATION WITH INDEPENDENT COUNSEL

The parties have had the opportunity to consult with their own legal counsel and
other advisors, and are entering into this Agreement voluntarily and with a full
understanding of the meaning and legal effects of each provision contained in
this Agreement. In the event of any dispute regarding the interpretation of any
provision of this Agreement, the parties agree that this Agreement and the
provisions hereof shall not be construed against any one party as the drafter of
this Agreement.

 

26



--------------------------------------------------------------------------------

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of November 15, 2013.

 

TRANSFEREE:    Cell-nique Corporation       By:  

/s/ Dan Ratner

           Name:  Dan Ratner            Title:    President       TRANSFEROR:   
To Go Brands, Inc.       By:  

/s/ Christopher Reinhard

           Name:  Christopher Reinhard            Title:    President      

 

28